                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           FRED CHISOM,                                 Case No. 18-07191 EJD (PR)
                                  11
                                                      Plaintiff,                        ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                  13             v.
                                  14
                                           STATE OF CALIFORNIA, et al.,
                                  15
                                                      Defendants.
                                  16

                                  17

                                  18
                                               On November 28, 2018, Plaintiff, a state prisoner proceeding pro se, filed a civil
                                  19
                                       rights complaint under 42 U.S.C. § 1983, and a motion to proceed In Forma Pauperis
                                  20
                                       (“IFP”).1 (Docket Nos. 1, 2.) On the same day, the Clerk sent Plaintiff a notice advising
                                  21
                                       him that his IFP motion was deficient because it did not include a copy of a prison trust
                                  22
                                       account statement showing transactions for the last six months, and that he must file the
                                  23
                                       missing document within twenty-eight days of the notice to avoid dismissal. (Docket No.
                                  24
                                       3.) On January 10, 2019, after Plaintiff filed an amended complaint, the Court sua sponte
                                  25
                                       granted him an extension of time to file the necessary document to support his IFP
                                  26

                                  27   1
                                         The matter was reassigned to this Court after Plaintiff declined magistrate judge
                                  28   jurisdiction. (Docket Nos. 5, 8.)
                                   1   motion.2 (Docket No. 11.) On February 13, 2019, Plaintiff filed a second IFP motion
                                   2   which is again deficient because it lacks the prisoner trust account statement showing
                                   3   transactions for the last six months. (Docket No. 13.)
                                   4             Despite being twice advised that failure to provide the supporting document in the
                                   5   time provided would result in the dismissal of this action for failure to pay the filing fee
                                   6   without further notice to Plaintiff, he has failed to comply. Accordingly, this action is
                                   7   DISMISSED without prejudice for failure to pay the filing fee.
                                   8             The Clerk shall terminate all pending motions and close the file.
                                   9             IT IS SO ORDERED.
                                  10   Dated: _____________________
                                                2/21/2019                                  ________________________
                                                                                           EDWARD J. DAVILA
                                  11
                                                                                           United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21   Order of Dismissal
                                       P:\PRO-SE\EJD\CR.18\07194Chisom_dism.ifp
                                  22

                                  23
                                       2
                                  24     The docket indicates that Plaintiff filed a “Prison Trust Fund Account Statement” on
                                       January 10, 2019. (Docket No. 10.) However, this description of the docket entry is
                                  25   incorrect as the actual document is a Certificate of Funds in Prisoner’s Account. (Id.)
                                       Accordingly, Plaintiff has not filed any prison trust fund account statement to support his
                                  26   IFP motion.

                                  27

                                  28                                                   2
